Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TRANSAMERICA FUNDS Supplement dated April 30, 2010 to the Class P Prospectus dated March 1, 2010, as previously supplemented * * * Transamerica Money Market The second and third paragraphs under the section entitled Principal Investment Strategies beginning on page 24 of the Prospectus are deleted and replaced in their entirety with the following: Bank obligations purchased for the fund are limited to U.S. or foreign banks with total assets of $1.5 billion or more. Similarly, savings association obligations purchased for the fund are limited to U.S. savings association obligations issued by U.S. savings banks with total assets of $1.5 billion or more. Foreign securities purchased for the fund must be U.S. dollar-denominated and issued by foreign governments, agencies or instrumentalities, or banks that meet the minimum $1.5 billion capital requirement. These foreign obligations must also meet the same quality requirements as U.S. obligations. Each security, at the time of purchase by the fund, has been determined by the sub-adviser to present minimal credit risk. As a money market fund, the fund tries to maintain a share price of $1.00, and must follow strict rules as to the credit quality, diversification, liquidity and maturity of its investments. If, after purchase, the credit rating on a security held by the fund is downgraded or the credit quality deteriorates, or if the maturity on a security is extended, the funds sub-adviser or Board of Trustees (where required by applicable regulations) will decide whether the security should be held or sold. The paragraphs labeled Redemption and Yield
